The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: NON-VOLATILE MEMORY SYSTEM WITH MEMORY CONTROLLER STORING WRITE TIMESTAMPS AND PERFORMING READ OPERATIONS USING INDEXED PARAMETERS BASED ON A DIFFERENCE BETWEEN WRITE TIMESTAMPS.

Election/Restrictions
During a telephone conversation with Fredrick Kim (Registration # 38513) on 9/7/22 a provisional election was made without traverse to prosecute invention 1, comprising claims 1-13, 20.  Claims 14-19 are therefore withdrawn from consideration.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13, 20 drawn to reading from memory using parameters derived from write operation timestamps classified in g06f2201/835.
II.	Claims 14-19 drawn to performing read operations using parameters derived from other read operations and performing a read inspections classified in G11C16/34 and G06F 11/3466.
	The inventions are distinct, each from the other because of the following reasons:  
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the inventions as claimed provide unique systems/methods for reading from memory using parameters derived from write operation timestamps & performing read operations using parameters derived from other read operations and further performing a read inspections.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since one invention contemplates adjusting read parameters based on timestamp differences between write operations while the other invention utilizes read operations for setting read parameters, and there is nothing of record to show them to be obvious variants.  Subcombination II has separate utility such as being usable in a storage system that does not rely on write operations.
Because these inventions are distinct for the reasons given above and a different search is required for each invention, restriction for examination purposes as indicated is proper.  Furthermore, because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected group.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the group may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asami (US PGPUB # 20190286518) in view of Choi (US PGPUB # 20190332323). 	With respect to independent claims 1, 20 Asami discloses: A memory system, comprising: (claim 20 only – an interface [host  I/F - Asami fig 1] connectable to) a non-volatile memory in which data can be stored in a plurality of pages including a first page and a second page [Asami 0054 in view of fig 1 & 5]; and 
             (claim 20) a processor  /  (claim 1) memory controller [controller 200 – Asami 0032 & fig 1] configured to: perform a first write operation on the first page at a first time [“The use history includes accesses to the memory cell, an elapsed time and a temperature history from the completion of programming to the memory cell” - memory ‘use’ encompasses read/write/erase as any/all of these are ‘use’ operations, such that ‘use history’ is understood to be a history or time-based accounting of when memory is used/written – Asami 0064 in view of 0112-0113], perform a second write operation on the second page at a second time after the first time [“The use history includes accesses to the memory cell, an elapsed time and a temperature history from the completion of programming to the memory cell” - memory ‘use’ encompasses read/write/erase as any/all of these are ‘use’ operations, such that ‘use history’ is understood to be a history or time-based accounting of when memory is used/written – Asami 0064 in view of 0112-0113], perform a first read operation on the first page at a time after the first time using a first parameter and store a first index value in association with the first page and the first parameter [The patrol read is a background read operation irrespective of a request of the host apparatus 300. The controller 200 executes the patrol read, for example, regularly or when a predetermined condition related to the use history is satisfied … In the patrol read, the controller 200 performs one or more read operations including a retry read, and learns a voltage value for successful error correction from the results of the one or more executed read operations. Learning may represent storing values acquired through computation or non-computation, or by a method other than computation. When executing a read operation in response to a request of the host apparatus 300, the controller 200 acquires a voltage value for use as the determination voltage from the learned voltage values – Asami 0075-0078, 0081 in view of fig 7-8 & in view of 0112-0113], and 
             determine a second parameter for a second read operation to be performed on the second page using a time difference between the first time and the second time [The controller 200 executes the patrol read, for example, regularly or when a predetermined condition related to the use history is satisfied - Asami 0076; The use history includes accesses to the memory cell, an elapsed time and a temperature history from the completion of programming to the memory cell” - memory ‘use’ encompasses read/write/erase as any/all of these are ‘use’ operations, such that ‘use history’ is understood to be a history or time-based accounting of when memory is used/written – Asami 0064 in view of 0112-0113] and the first index value stored in association with the first page [use history and shift pattern index values are used to perform read operations and learn what values, in terms of voltage offsets, to apply for read operations in order to control read error rates - Asami 0075-0078, 0081, 0090 in view of fig 7-8 & in view of 0112-0113].
	Asami does not explicitly disclose determining a time difference between a first time and a second time, the times at which two write operations are executed, although Asami appears to suggest and implicitly teach this limitation by teaching recording use/access histories: “The use history includes accesses to the memory cell, an elapsed time and a temperature history from the completion of programming to the memory cell” - memory ‘use’ encompasses read/write/erase as any/all of these are ‘use’ operations, such that ‘use history’ is understood to be a history or time-based accounting of when memory is used/written – Asami 0064 in view of 0112-0113 .
Nevertheless, in the same field of endeavor Choi teaches a memory controller can efficiently operate a memory device by adding time information to data to be stored in the memory device (Choi 0004-0005) wherein a write/program lapse time between two write operations may be determined & calculated (Choi 0176-0178, 0182). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine a time difference between a first time and a second time, the times at which two write operations are executed, in the invention of Asami as taught by Choi because it would be advantageous for determining appropriate access parameter related to the memory based on a program lapse time (Choi 0179)
	With respect to dependent claim 2 Asami/Choi discloses wherein each of the first and second parameters indicates a shift value added to a predetermined read voltage applied to a word line to which one of the first and second pages associated with the parameter belongs [Asami 0067].
	With respect to dependent claim 3 Asami/Choi discloses wherein the memory controller is further configured to: store the first time during the first write operation, stores the second time during the second write operation [The use history includes accesses to the memory cell, an elapsed time and a temperature history from the completion of programming to the memory cell” - memory ‘use’ encompasses write operations and a time of such write operations, such that ‘use history’ is understood to be a history or time-based accounting of when memory is used/written – Asami 0064], and calculate the time difference based on the stored first time and the stored second time [elapsed time is understood to be an identification/calculation of a time difference between two ‘use’ events/occurrences - Asami 0064 in view of 0112-0113] when determining the second parameter of the second read operation [use history and shift pattern index values are used to perform read operations and learn what values, in terms of voltage offsets, to apply for read operations in order to control read error rates - Asami 0075-0078, 0081, 0090 in view of fig 7-8].
	With respect to dependent claim 4 Asami/Choi discloses wherein the memory controller is further configured to store the first time during the first write operation [CPU records individual access histories of all the management unit areas where the data programming has been completed - Asami 0112-0113], and calculate the time difference between the first time and the second time during the second write operation [The use history includes accesses to the memory cell, an elapsed time and a temperature history from the completion of programming to the memory cell” - memory ‘use’ encompasses write operations and a time of such write operations, such that ‘use history’ is understood to be a history or time-based accounting of when memory is used/written – Asami 0064 in view of 0112-0113; elapsed time is understood to be an identification/calculation of a time difference between two ‘use’ events/occurrences - Asami 0064 in view of 0112-0113].
	With respect to dependent claim 5 Asami/Choi discloses wherein the plurality of pages further includes a third page [Asami 0054], and the memory controller is further configured to: perform a second read operation on the second page using the determined second parameter and store a second index value in association with the second page and the second parameter [Asami 0083, 0129, 0194 in view of fig 21], perform a third write operation on the third page at a third time after the second time [The access circuit 110 reads data at predetermined timing to check whether or not the threshold voltage of the memory cell has reached an intended state corresponding to data of write data. This may be called a verify read. The access circuit 110 continues to apply a programming pulse until the threshold voltage of the memory cell reaches the intended state - Asami 0056 in view of 0124], and perform a third read operation on the third page using the second index value [Asami 0083, 0129, 0194 in view of fig 21].
	With respect to dependent claim 6 Asami/Choi discloses wherein the memory controller is further configured to perform the second read operation on the second page using the second parameter, and when the first and second parameters are identical, store the first index value in association with the second page [one learned value is applied in common to memory areas of a predetermined size larger than the unit of the read operation (that is, a page). The bounds of the memory area to which the common learned value is applied are referred to as a management unit area - Asami 0080; use history and shift pattern index values are used to perform read operations and learn what values, in terms of voltage offsets, to apply for read operations in order to control read error rates - Asami 0075-0078, 0081, 0090 in view of fig 7-8; see also Asami 0141-0143].
	With respect to dependent claim 7 Asami/Choi discloses wherein the first and second read operations are performed in response to a read request from a host [Asami 0130], and the controller is further configured to perform a read inspection for the non-volatile memory separately from the read request to determine whether the first and second parameters are identical [The access circuit 110 reads data at predetermined timing to check whether or not the threshold voltage of the memory cell has reached an intended state corresponding to data of write data. This may be called a verify read - Asami 0056 in view of fig 5 and 7;  While repeating a retry read, the controller 200 selects shift patterns for use in the respective retry reads, in the order of the index values - Asami 0073-0076;  The controller 200 further executes a patrol read. The patrol read is a background read operation irrespective of a request of the host apparatus 300. The controller 200 executes the patrol read, for example, regularly or when a predetermined condition related to the use history is satisfied - Asami 0076; one learned value is applied in common to memory areas of a predetermined size larger than the unit of the read operation (that is, a page). The bounds of the memory area to which the common learned value is applied are referred to as a management unit area - Asami 0080].
	With respect to dependent claim 8 Asami/Choi discloses wherein the read inspection is performed periodically [The patrol read is a background read operation irrespective of a request of the host apparatus 300.  The controller 200 executes the patrol read, for example, regularly or when a predetermined condition related to the use history is satisfied - Asami 0076-0079].
	With respect to dependent claim 9 Asami/Choi discloses wherein the controller is further configured to perform, separately from a read request from a host, a read inspection for the non-volatile memory [The patrol read is a background read operation irrespective of a request of the host apparatus 300.  The controller 200 executes the patrol read, for example, regularly or when a predetermined condition related to the use history is satisfied - Asami 0076-0079], and determine a plurality of parameters related to read voltages for reading data from each of the plurality of pages [Asami 0076-0079 in view of 0081-0083].
	With respect to dependent claim 10 Asami/Choi discloses wherein the plurality of pages further includes a fourth page [Asami 0054], and the memory controller is further configured to: perform a second read operation on the second page using the determined second parameter and store a second index value in association with the second page and the second parameter [Asami 0083, 0129, 0194 in view of fig 21], perform a fourth write operation on the fourth page at a fourth time after the second time [The access circuit 110 reads data at predetermined timing to check whether or not the threshold voltage of the memory cell has reached an intended state corresponding to data of write data. This may be called a verify read. The access circuit 110 continues to apply a programming pulse until the threshold voltage of the memory cell reaches the intended state - Asami 0056 in view of 0124], when a time difference between the first time and the fourth time is within a predetermined difference, perform a fourth read operation using the first index value, and when a time difference between the second time and the fourth time is within the predetermined difference, perform the fourth read operation using the second index value [Asami fig 12-14 in view of 0112-0117 further in view of Choi 0184].
	With respect to dependent claim 12 Asami/Choi discloses wherein the first and second read operations are performed in response to a read request from a host [Asami 0079], a second index value is associated with the second page and the second parameter when the second read operation is performed [Asami 0079-0082], and the memory controller is further configured to: perform a read inspection for the first and second pages separately from the read request and change the association between the first page and the first index value or the second page and the second index value based on a result of the read inspection [ Asami 0079-0085].
	With respect to dependent claim 13 Asami/Choi discloses the memory controller is further configured to, when the first and second index values are associated with a same parameter, group the first and second pages and associate a common index value with the grouped pages and the same parameter [Asami 0080 in view of fig 7-8]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asami/Choi in view of Simonson et al (US PGPUB # 20170329525). 	With respect to dependent claim 11 Asami/Choi does not explicitly disclose all limitations of the claim, particularly limitations pertaining to table compression. Nevertheless in the same field of endeavor Simonson teaches enhanced read recovery based on write time information wherein timing information used to access non-volatile memory may be stored in a table which may be compressed (Simonson 0048, 0052).  Therefore the combination of Asami/Choi/Simonson discloses wherein the memory controller is further configured to compress a table [table compression – Simonson 0048, 0052] in which X read conditions for X memory groups including a first memory group including the first page and a second memory group including the second page are defined, based on whether there are memory groups having the same read condition among the X memory groups, where X is an integer greater than or equal to 2 [Asami 0080 in view of fig 12-13].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to compress a table in the invention of Asami/Choi as taught by Simonson because it would be advantageous for making efficient use of storage space thereby allowing timing information for a GCU to be accessed from a single location (Simonson 0048).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NAGASHIMA (US PGPUB # 20150138888) teaches: A memory system includes a nonvolatile semiconductor memory device, a voltage generation unit and a control unit. The nonvolatile semiconductor memory device includes a memory cell array having a plurality of blocks each including a plurality of memory cells, and a voltage generation unit configured to change a read level of the memory cell. The control unit controls write, read, and erase of the nonvolatile semiconductor memory device. The control unit changes the read level between a start of use of the nonvolatile semiconductor memory device and a timing after an elapse of a time.
KIM (US PGPUB # 20150179274) teaches: Obtaining programming order information for the memory area from a first table based on address information. The programming order information indicates an order in which the memory area was programmed. The embodiment further includes determining an estimated elapsed time by accessing a second table based on the obtained programming order information. The estimated elapsed time indicating time that has elapsed since the portion of the memory area was last programmed. The embodiment includes controlling the memory based on the estimated elapsed time.
Papandreou (US PGPUB # 20210134378) teaches: Calibrating read voltages associated with a block of memory having more than one word-line therein. The computer-implemented method includes: for each of the word-lines in the block: calculating an absolute shift value for a reference read voltage associated with the given word-line. A relative shift value is also determined for each of the remaining read voltages associated with the given word-line, and the relative shift values are determined with respect to the reference read voltage. Moreover, each of the read voltages associated with the given word-line are adjusted using the absolute shift value and each of the respective relative shift values.

When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              
Examiner, Art Unit 2133      
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133